Citation Nr: 1210309	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  09-05 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for sinusitis, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1987 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran requested a videoconference hearing before a Veterans Law Judge, but later withdrew this request through written correspondence dated in November 2010.  As the Veteran withdrew his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2011).

The June 2007 rating decision also denied service connection for a respiratory disorder.  The Veteran filed a timely notice of disagreement, and the RO issued a statement of the case (SOC) in December 2008 addressing this claim.  However, in his substantive appeal in February 2009, the Veteran indicated that he was appealing only his claim for service connection for sinusitis, not a general respiratory disorder.  Notwithstanding the Veteran's expressed intent, the supplemental statement of the case (SSOC) issued by the RO in October 2009 included the respiratory disorder issue.  However, in a subsequent SSOC in August 2010, the RO correctly addressed only the issues as are listed on the title page of this decision.  [As the Veteran has not filed a substantive appeal for the claim for service connection for a respiratory disorder, that claim is not in appellate status.  Further, in an August 2010 rating decision, the RO granted service connection for burning sensation of the scalp, back of the neck, and shoulders as due to an undiagnosed illness (10%, from June 23, 2008), and the Veteran did not express disagreement with the effective date or evaluation assigned to this now service-connected disability.  Thus, the Board concludes that the only issues before it are those that are listed on the title page of this decision.

FINDINGS OF FACT

1.  The Veteran has sinusitis that is as likely as not related to his active duty.
2.  At no time during the appeal period has a confirmed diagnosis of chronic fatigue syndrome been shown; the Veteran's reported symptomatology associated with his chronic fatigue is attributable to a diagnosed disease processes.

3.  The Veteran's joint pain has been diagnosed as bursitis of both knees; mild lateral epicondylitis of both elbows; mild bursitis of the greater trochanteric bursas bilaterally; and mild degenerative joint disease of the cervical spine.

4.  Bursitis of both knees; mild lateral epicondylitis of both elbows; mild bursitis of the greater trochanteric bursas bilaterally; and mild degenerative joint disease of the cervical spine were first diagnosed many years after the Veteran's active and are not causally or etiologically related to such service.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, he has sinusitis that was incurred in his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Chronic fatigue syndrome was not incurred or aggravated in service, include being due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).

3.  Joint pain was not incurred or aggravated in service, include being due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Initially, the Board points out that, as will be discussed in further detail in the following decision, evidence of record supports the grant of service connection for sinusitis.  In light of this complete grant of this portion of the Veteran's appeal, no further discussion of VA's duty to notify and to assist him with regard to this claim is necessary.  

Further, a pre-decisional notice letter dated in July 2008 complied with VA's duty to notify the Veteran with regard to his chronic fatigue syndrome and joint pain claims.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified of the Veteran of manner in which disability ratings and effective dates are assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's personnel records and post-service medical records and also secured an examination in furtherance of his claims.  The Board observes that the Veteran's service treatment records (STRs) appear to have been lost.  In June 2007, the RO issued a formal finding as the unavailability of the Veteran's STRs outlining the exhaustive efforts taken to try and obtain the Veteran's STRs.  The Veteran was notified in June 2007 that his STRs were not available and that he should submit any records he had in his possession.  To date, no STRs have been received.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  Here, the Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

A pertinent VA examination/opinion with respect to the issues of entitlement to service connection for chronic fatigue syndrome and joint pain was obtained in May 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination/opinion obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  
Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2011). 

Persian Gulf veteran means a Veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d). 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

Additionally, effective September 29, 2010, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus. 75 Fed. Reg. 59,968, 59,971 (Sept. 29, 2010); to be codified at 38 C.F.R. § 3.317.  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Here, the Veteran's DD 214 shows that he was stationed in Southwest Asia from September 1990 to April 1991; he received the Southwest Asia Service Medal.  Accordingly, the Veteran is a Persian Gulf veteran.  His personnel records indicate that he was stationed in Saudi Arabia.

	A.  Sinusitis

The Veteran contends that he has chronic sinusitis since March 1991 following the burning of a munitions dump in Iraq.  See, e.g., November 2006 claim.  In connection with his claim, the Veteran submitted an article detailing chemical exposures in Iraq.  According to this article, Iraqi chemical weapons were destroyed in March 1991 at Khamisiyah, Iraq.  One of the units within a 31 mile radius was the 47th Combat Support Hospital.  Additionally, the potential hazard area, where shifting winds could have carried traces of chemicals, extended at times as Saudi Arabia.  The Veteran contends that he served in the 47th Combat Support Hospital unit while he was in Southwest Asia.  Unfortunately, the Veteran's personnel records do not show which unit he was stationed with when deployed to Saudi Arabia.  

According to post-service medical records, the Veteran underwent a Persian Gulf Registry examination in April 1994.  He reported having sinus problems and was diagnosed with chronic sinusitis.  He reported being in Saudi Arabia and Iraq working in hospital equipment maintenance.  Nothing was known about his exposures.  The Board observes that the RO was unable to obtain retired records from the VA Medical Center (VAMC) in Huntington, West Virginia, from March 1991 to September 2004.  The next complaint of sinusitis was in September 2004.  In April 2005, the Veteran was diagnosed with chronic sinusitis, confirmed by a CT scan in June 2005.  Records dated through July 2010 continue to show a diagnosis of sinusitis.  None of the Veteran's treatment records contain any opinion regarding the etiology of his sinusitis.  

Based on a review of the evidence, the Board finds that service connection for sinusitis is warranted.  Post-service medical evidence clearly shows that the Veteran has a current diagnosis of sinusitis.  Additionally, the Veteran has reported that the onset of his symptoms occurred during service and that such symptoms have continued since then.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds the Veteran credible regarding his reports of the onset and continuity of symptomatology.

In this case, the Veteran's STRs are not of record, and, therefore, there is no evidence to contradict the Veteran's assertions that his sinusitis began in service.  Further, the RO has been unable to obtain any records prior to the April 1994 examination, which clearly shows that the Veteran reported having sinusitis since 1991 when he was in service.  The Board observes that such record was dated over one decade prior to the Veteran's claim in 2006.  In this case, the Veteran has consistently reported that he first experienced symptoms in service.  Post-service, the Veteran's symptoms have been attributed to sinusitis.  As there is no possibility that any earlier treatment records can be obtained and as the record documents complaints as early as three years after the Veteran was discharged from service, when affording the Veteran the benefit-of-the-doubt, and in considering the competent and credible lay statements, the Board finds that the evidence does support a finding that his sinusitis had its onset in service and has continued since service.  

The Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  Here, the Veteran has provided a competent and credible report that his sinusitis occurred in service.  Further, the Veteran's contentions throughout this appeal have indicated a continuity of symptomatology since service.  Absent evidence to the contrary, the Veteran's reports of a continuity of pertinent symptomatology since service are sufficient to establish a positive nexus. 

Thus, in considering the Veteran's competent and credible lay statements regarding the onset of sinusitis and continuity of pertinent symptomatology, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has sinusitis that was incurred in service.  The evidence is in favor of the grant of service connection for sinusitis.  Service connection for sinusitis is, therefore, granted.  38 U.S.C.A §5107 (West 2002 & Supp. 2011).  

	B.  Chronic Fatigue Syndrome

The Veteran contends that he has chronic fatigue syndrome that is related to his military service, including being due to an undiagnosed illness.  See, e.g., May 2008 claim.  As discussed above, the Veteran has asserted that he was exposed to environmental toxins following the burning of Iraqi munitions in March 1991.  The Veteran attributes symptoms such as headaches, muscle pain, and feeling unrefreshed after eight to nine hours of sleep to chronic fatigue syndrome.  See June 2009 statement.

According to post-service medical records, the Veteran did not report any fatigue problems at the April 1994 Persian Gulf registry examination.  Indeed, the only problems reported by the Veteran at that time pertained to his sinuses and possibly sweating more than usual.  With regards to his sweating, the Veteran reported that it was related to anxiety and that he had been that way all his adult life.  There had been no change during his Persian Gulf tour of duty.  

Records beginning in September 2004 reveal that the Veteran repeatedly answered yes to having sufficient energy to perform activities of daily living.  A record dated in April 2006 shows that the side effects of medication prescribed to treat the Veteran's hyperlipidemia and hypercholesterolemia included muscle problems.  In May 2008, the Veteran reported that he stayed tired; however, it was noted that he had had a cerebrovascular accident in October 2007.  Later, in September 2009, he complained of having a lot of muscle pain.  

The Veteran was afforded a VA examination in May 2010.  The examiner noted that the Veteran did not complain of chronic fatigue when he filed his initial claim for service connection for sinusitis in 2006.  The examiner also noted that there was no history in the medical notes of chronic fatigue.  It was noted that the 1994 examination did mention sinusitis but nothing else though his history contends that the conditions were present in about 1991.  He did have a new diagnosis of bipolar disorder or depression and of diabetes mellitus, type II.  The Veteran said he was not bipolar, but had a severe bout of depression following his stroke in late 2007.  The Veteran reported that he had not missed any work as a police officer since returning to work after his depression.  A review of the Veteran's symptoms shows that he reported fatigability, generalized weakness, insomnia, palpitations, and muscle pain in his neck.  Sleep apnea details included a possible related symptom of snoring.  He reported having night sweats.  The Veteran reported that he had a "foggy brain" at times that started after his stroke.  The Veteran was obviously sleepy during the examination as he had been up more than 24 hours at that point.  [The Veteran's treatment records show that he worked the midnight shift.  See, e.g., September 2009 record.]

The Veteran reported that the onset of his fatigue was in 1991; he indicated that he did not know if it was an acute onset and that it must have been gradual.  He reported that he could not do physical training and his job as he did before.  He did not have the drive to exercise any longer so he got out service.  There was no debilitating fatigue.  Fatigue did last 24 hours or longer after exercise.  30 percent of his routine activities were restricted; the Veteran did not do any running and avoided daily chores or strenuous activity.  His symptoms included generalized muscle aches, generalized weakness, sleep disturbance, inability to concentrate, forgetfulness, confusion, and headaches.  

Following an exhaustive examination, the examiner indicated that the Veteran had chronic fatigue.  The examiner opined that the Veteran had diagnoses that could result in fatigue such as depression and diabetes.  He complained of chronic fatigue, but did not miss work as a police officer.  He indicated that the fatigue that he had started in the military in 1991.  There were no STRs available to review and there was no mention of fatigue at the 1994 examination.  There was no mention of symptoms related to his complaints of fatigue until about 2007 in his computer file.  The fatigue had not apparently been severe enough at any time to interfere with his work except when recovering from a stroke in 2007.  At that time, he had depression that was severe for a period of time.  He eventually returned to work and had been working steadily since returning to work.  With the information available, the examiner indicated that they would have to draw a conclusion that while there were complaints of fatigue that were chronic, there were disease processes in place that could result in the symptoms of which the Veteran complained.  There was no evidence of record that showed any findings of chronic fatigue syndrome during his military service.  It was the opinion of the examiner that the Veteran's complaints could be explained by diagnosable disease.  The examiner concluded that at least six of the ten chronic fatigue syndrome diagnostic criteria had not been met.  

The rest of the Veteran's treatment records dated through July 2010 do not show any diagnosis of chronic fatigue syndrome, nor is there a diagnosis of a disorder encompassing the Veteran's reported symptoms of headaches, muscle pain, and feeling unrefreshed after eight to nine hours of sleep.  A statement from the Veteran's wife in September 2009 indicates that the Veteran was constantly fatigued and suffers from headaches nearly every day.  She also observed his problems of muscle pain and of excessive sweating.  In July 2010, it was reported that the Veteran's use of the medication Lipitor caused muscle aches.

Based on a review of the evidence, the Board finds that service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, is not warranted.  Although the Veteran was found by the May 2010 examiner to have fatigue complaints that were chronic, no diagnosis of chronic fatigue syndrome has been made, and the Veteran's complaints were opined by the examiner to be attributable to known diagnoses (to include depression and diabetes).  Initially, the Board acknowledges that the Veteran has confirmed status as Persian Gulf War veteran with service in the Southwest Asia theater of operations.  As such, the Board concedes environmental exposures while he was deployed to Saudi Arabia.  

However, the evidence does not show that the Veteran has a current disorder related to such exposure.  In this regard, the May 2010 examiner found that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  Indeed, no medical professional has provided any such diagnosis.  As for the Veteran's contention that his symptoms are attributable to an undiagnosed illness, the objective evidence of record does not support his contentions.  The only medical opinion of record, that of the May 2010 examiner, indicates that the Veteran's complaints are explained by known medical diagnoses such as depression and diabetes.  That opinion is uncontradicted.  In this regard, the first medical evidence of record showing a complaint of fatigue was in May 2008, which followed a stroke in October 2007.  As discussed above, medical records beginning in September 2004 show that the Veteran repeatedly reported that he had sufficient energy for his daily activities; no complaints of fatigue were shown.  Also, as noted by the VA examiner, the Veteran did not make any complaints regarding fatigue at the April 1994 Persian Gulf registry examination although he did complain about sinusitis.  

The Board acknowledges that the Veteran is competent to report his symptoms and that they had their onset in service and continued since service.  Layno, 6 Vet. App. 465.  However, even when taking into account the Veteran's reported symptomatology, the VA examiner was unable to opine that the Veteran's symptoms were explained by an undiagnosed illness.  Indeed, no medical professional has provided any indication that the Veteran's symptoms are not attributable to known medical diagnoses.  The competent medical evidence of record fails to suggest that the Veteran has an undiagnosed illness as defined by 38 C.F.R. § 3.317.  

Furthermore, no medical professional has provided any opinion to indicate that the Veteran's symptoms are related to his military service.  Although the Veteran has reported experiencing his symptoms since service, the objective medical evidence of record weighs against a finding of the onset of symptoms in service and of a continuity of symptomatology since service.  As discussed above, the Veteran did not report symptoms other than sinus and respiratory problems at the April 1994 examination.  Specifically, the Veteran did not report fatigue, headaches, muscle pains, or any other symptoms.  Furthermore, his treatment records beginning in 2004 fail to show his reported complaints until approximately 2008.  Therefore, the Board concludes that the evidence outweighs findings that the Veteran's symptoms had their onset in service and that he has experienced a continuity of symptomatology since service.  

In reaching this conclusion, the Board acknowledges its heightened duty to afford the Veteran the benefit-of-the-doubt since his STRs are missing.  However, the Veteran has not contended that he complained of his reported symptoms in service.  Furthermore, the Board finds it highly probative that the Veteran only complained of sinusitis and possible excessive sweating (which he reported having his entire adult life and was not changed by his service) at the April 1994 examination.  The absence of any complaints noted in his treatment records until he filed his current claim weigh against a finding that the Veteran's symptoms had their onset in service and have continued since service.  

Moreover, there is no nexus evidence to support a finding of service connection.  In this case, no medical professional has provided any opinion to indicate that the Veteran has chronic fatigue syndrome or that his symptoms are attributable to an undiagnosed illness that is related to his military service.  [Indeed, his complaints of muscle pain have been attributed to medications.]  

The Board acknowledges the Veteran's belief that he has chronic fatigue syndrome, to include as due to an undiagnosed illness that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to diagnosis and etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

Without competent evidence of a diagnosis of chronic fatigue syndrome or evidence indicating that the Veteran's complaints are due to an undiagnosed illness, a continuity of pertinent symptomatology after service, or an association between chronic fatigue syndrome and the Veteran's active duty, service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, is denied.  See 38 U.S.C.A §5107.  

	C.  Joint Pain

The Veteran contends that he has joint pain that is related to his military service, to include being due to an undiagnosed illness.  As discussed above, the Veteran contends exposures to toxins in service.  The Veteran has reported that his symptoms include joint pain in the neck/head, shoulders and shoulder blades, forearms at elbows, and inside of knees.  See June 2009 statement.  The Veteran's wife has confirmed that the Veteran experiences joint.  See September 2009 statement.

According to post-service medical records, the Veteran did not report any complaints of joint pain at the April 1994 Persian Gulf examination.  In September 2004, the Veteran denied joint pain and swelling.  

The Veteran was afforded a VA examination in May 2010.  It was noted that the 1994 examination did mention sinusitis but nothing else through his history contends that the Veteran's condition was present in about 1991.  He did have a new diagnosis of bipolar disorder or depression and of diabetes mellitus, type II.  The Veteran said that he was not bipolar, but had a severe bout of depression following his stroke in late 2007.  The Veteran reported that he had not missed any work as a police officer since returning to work after his depression.  Extremity symptoms included coldness, calf pain, a feeling of heaviness, fatigability, and aching on the bilateral upper and bilateral lower extremities.  He reported numbness of the left lateral thigh for the last year.  His reported pain symptoms began in the mid 1990s.  The Veteran reported elbow pain at the medial epicondyles that was intermittent.  He had pain in the hip areas every night at work.  There was pain in the right arm that was an electric pain that came from the hand to the right forearm with shaking hands.  His neck was stiff every morning following sleep.  The Veteran was a police officer and did not miss work related to any of those complaints.  

Following an exhaustive examination, the Veteran was diagnosed with bursitis of both knees; mild lateral epicondylitis of both elbows; mild bursitis of the greater trochanteric bursas bilaterally; and mild degenerative joint disease of the cervical spine.  The examiner opined that the symptoms of the Veteran's history could be explained by diagnosable disease processes.  

None of the Veteran's post-service treatment records contain any medical opinion that the Veteran's reported symptoms of joint pain are due to an undiagnosed illness.  

Based on a review of the evidence, the Board finds that service connection for joint pains, to include as due to an undiagnosed illness, is not warranted.  In this case, the evidence shows that the Veteran has been diagnosed with bursitis of both knees; mild lateral epicondylitis of both elbows; mild bursitis of the greater trochanteric bursas bilaterally; and mild degenerative joint disease of the cervical spine.  However, the evidence does not show that these diagnoses are related to his military service.  

In this regard, no medical professional has provided any opinion indicated that the Veteran's diagnosed joint disorders are related to his military service.  The Board observes that the Veteran has not contended incurring or aggravating any injury or disease to his joints in service other than toxin exposures. 

The Board also finds that the evidence does not show that the Veteran's current joint disorders had their onset in service.  The Board acknowledges that the Veteran is competent to report his symptoms and that they had their onset in service and continued since service.  Layno, 6 Vet. App. 465.  Although the Veteran has reported experiencing his symptoms since service, the objective medical evidence of record weighs against a finding of the onset of symptoms in service and of a continuity of symptomatology since service.  As discussed above, the Veteran did not report symptoms other than sinus and respiratory problems at the April 1994 examination.  The Veteran did not report any joint symptoms.  Furthermore, his treatment records beginning in 2004 fail to show his reported complaints until approximately 2009.  Therefore, the Board concludes that the evidence outweighs findings that the Veteran's symptoms had their onset in service and that he has experienced a continuity of symptomatology since service.  The Board is cognizant of its heightened duty to afford the Veteran the benefit-of-the-doubt since his STRs are not of record.  However, considering that the Veteran's treatment records until 2009 fail to show joint complaints, especially as he made earlier complaints of sinus problems, the Board finds that the objective evidence of record outweighs a finding of the onset of joint problem in service and a continuity of symptomatology since service.

As for the Veteran's contention that his joint pains are the result of an undiagnosed illness, the only medical opinion of record from the VA examiner shows that the Veteran has diagnosed joint disorders that account for his complaints.  That opinion is uncontradicted.  No medical evidence has been presented to suggest that the Veteran's joint problems are not due to his diagnosed joint disorder but are instead due to an undiagnosed illness.  As such, the Board finds that the Veteran's joint complaints are not due to an undiagnosed illness as defined by 38 C.F.R. § 3.317.  

The Board acknowledges the Veteran's belief that he has joint pain, to include as due to an undiagnosed illness that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without competent evidence of the onset of the Veteran's joint pain in service, a continuity of pertinent symptomatology after service, or an association between the diagnosed joint disorders and the Veteran's active duty, service connection for joint pain, to include as due to an undiagnosed illness, is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for joint pain, to include as due to an undiagnosed illness.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for joint pain, to include as due to an undiagnosed illness, is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for sinusitis is granted.

Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for joint pain, to include as due to an undiagnosed illness, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


